Exhibit 10(n)
 
 
Chuck Enze
Employment Arrangements
 
Since June 1, 2006, TXU Corp. (the “Company”) has employed Chuck Enze as Chief
Executive Officer, Construction on an at-will employee basis. The Company pays
Mr. Enze an annual salary equal to $550,000, and Mr. Enze is eligible to
participate in all compensation and benefit plans of the Company in which
similarly situated executives are eligible to participate, which currently
include the TXU Corp. Executive Annual Incentive Plan, the TXU Corp. 2005
Omnibus Incentive Plan, the TXU Corp. Salary Deferral Plan, the TXU Executive
Financial Advisement Program, the Executive Physical Examination Program, the
TXU Second Supplemental Retirement Plan, the TXU Corp. Executive Change in
Control Policy and the TXU Corp. 2005 Executive Severance Plan. Assuming Mr.
Enze is employed with the Company on the date 2007, 2008, 2009 and 2010 awards
are granted, respectively, pursuant to the 2005 Omnibus Incentive Plan, the
award to be granted to Mr. Enze for each year will have a face value equal to
not less than $400,000, based on the share price of the Company’s common stock
at the time of grant.
 
In addition, Mr. Enze is entitled to a supplemental benefit, in the form of a
single lump sum, equal to $3,100,000, which amount will be reduced by the value
of the Company pension payable to Mr. Enze under the TXU Retirement Plan and the
Second Supplemental Retirement Plan earned by Mr. Enze up to the age of 60. The
supplemental benefit will be paid upon the earlier to occur of Mr. Enze’s
separation of service from the Company or his death.